                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:17-cv-311-FDW

WILLIE T. KELLY, JR.,               )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )                           ORDER
GEORGE T. SOLOMON, et al.,          )
                                    )
            Defendants.             )
____________________________________)

        THIS MATTER is before the Court on Plaintiff’s pro se “Motion for a Preliminary

Injunction/ for Compensatory Declaration Injunctive Relief and/or Punitive Damages,” (Doc. No.

92), and “Motion for a Preliminary Injunction for Compensatory, Declaration Injunctive Relief

and/or Punitive Damages, Pain & Suffer Mental Anguish … Motion to Amend,” (Doc. No. 93).

        Plaintiff initiated this civil rights suit pursuant to 42 U.S.C. § 1983 pro se, but he is now

represented by counsel. See (Doc. No. 90). There is no right to “hybrid representation” in which

defendant is represented both by himself and by counsel. McKaskle v. Wiggins, 465 U.S. 168, 183

(1984); see Cain v. Peters, 972 F.2d 748, 750 (7th Cir.1992) (representation by counsel and self-

representation are mutually exclusive entitlements in light of McKaskle). Counsel has not adopted

Plaintiff’s pro se filings, and therefore, they will be stricken.

        IT IS, THEREFORE, ORDERED that Plaintiff’s pro se “Motion for a Preliminary

Injunction/ for Compensatory Declaration Injunctive Relief and/or Punitive Damages,” (Doc. No.

92), and “Motion for a Preliminary Injunction for Compensatory, Declaration Injunctive Relief

and/or Punitive Damages, Pain & Suffer Mental Anguish … Motion to Amend,” (Doc. No. 93),

are STRICKEN as an unauthorized pro se filings.



                                                   1

          Case 3:17-cv-00311-FDW Document 94 Filed 08/21/20 Page 1 of 2
                              Signed: August 20, 2020




                              2

Case 3:17-cv-00311-FDW Document 94 Filed 08/21/20 Page 2 of 2
